NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                SAP AMERICA, INC.,
                  Plaintiff-Appellee

                           v.

                  INVESTPIC, LLC,
                 Defendant-Appellant
                ______________________

                      2017-2081
                ______________________

   Appeal from the United States District Court for the
Northern District of Texas, Dallas Division No. 3:16-CV-
02689-K, Judge Ed Kinkeade.
                ______________________

  ON PETITION FOR PANEL REHEARING AND
           REHEARING EN BANC
            ______________________

   Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
  MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
          HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
                      ORDER
    Defendant-Appellant InvestPic, LLC, filed a combined
petition for panel rehearing and rehearing en banc on
2                          SAP AMERICA, INC. v. INVESTPIC LLC




June 14, 2018. The petition was referred to the panel
that heard the appeal and was thereafter referred to the
circuit judges who are in regular active service.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    1) The petition for panel rehearing is granted in part
       and denied in part. See accompanying order.

    2) The petition for rehearing en banc is denied.

    3) The mandate of this court will issue on September
       11, 2018.
                                  FOR THE COURT

     August 2, 2018               /s/ Peter R. Marksteiner
        Date                      Peter R. Marksteiner
                                  Clerk of Court